Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 13, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  132302                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  _________________________________________                                                           Stephen J. Markman,
                                                                                                                     Justices
  IN RE BRISTOL ELLIS NISWONGER, BILLY
  RAY NISWONGER, and BETH ELIZABETH
  ANN NISWONGER, Minors.
  _________________________________________

  DEPARTMENT OF HUMAN SERVICES, f/k/a
  FAMILY INDEPENDENCE AGENCY,
            Petitioner-Appellee,
  v                                                                SC: 132302
                                                                   COA: 266343
                                                                   Ingham CC
                                                                   Family Division: 00-045297-NA
  JULIE NISWONGER,
            Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 20, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2006                   _________________________________________
           s1107                                                              Clerk